No. 99-10550
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10550
                         Summary Calendar


TAIWO JIMI ADEOYE,

                                           Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CV-2445-H
                       --------------------
                         February 16, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Taiwo Jimi Adeoye, a Nigerian citizen and a detainee of the

Immigration and Naturalization Service (“INS”), appeals the

district court’s dismissal of his 28 U.S.C. § 2241 habeas corpus

petition for lack of subject-matter jurisdiction.    Adeoye’s

§ 2241 petition sought review of his deportation order and

requested that he be released on bond from INS custody pending

the resolution of his deportation proceedings.

     Adeoye’s motion for permission to file a late opposition to

the Government’s motion to dismiss the appeal as moot is GRANTED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-10550
                                 -2-

     During the pendency of this appeal, the INS’ Board of

Immigration Appeals (“BIA”) granted Adeoye’s motion to reopen his

deportation proceedings, rescinded Adeoye’s deportation order,

and remanded the case to the INS’ Immigration Court for further

consideration.    Thus, to the extent that Adeoye’s § 2241 petition

was seeking review of his deportation order, Adeoye’s appeal is

moot and this court is without jurisdiction to entertain it.      See

United States Parole Comm’n v. Geraghty, 445 U.S. 388, 395-96

(1980).

     Adeoye’s appeal is not moot, however, to the extent that his

§ 2241 petition sought review of his custody status.    Because

Adeoye’s deportation proceedings commenced prior to the April 1,

1997, effective date of the Illegal Immigration Reform and

Immigrant Responsibility Act (“IIRIRA”), this case is governed by

pre-IIRIRA law.     See IIRIRA § 309(c)(1); Anwar v. INS, 116 F.3d
140, 142-43 (5th Cir. 1997).    Under former 8 U.S.C. § 1252(a)(1)

(West 1996), a district court has habeas corpus jurisdiction to

review a custody determination pending a final decision of

deportability only “upon a conclusive showing . . . that the

[INS] is not proceeding with such reasonable dispatch as may be

warranted by the particular facts and circumstances” of the

deportation case.     See Agbosasa v. Caplinger, No. 92-5180, slip

op. at 2-3 (5th Cir. May 5, 1993) (unpublished).    Because Adeoye

has not conclusively shown that the INS has acted in an

unreasonably dilatory manner in handling his deportation

proceedings, the district court lacked, and this court lacks,
                            No. 99-10550
                                 -3-

jurisdiction to review Adeoye’s custody status.   See 8 U.S.C.

§ 1252(a)(1) (West 1996).

     In light of the foregoing, the Government’s motion to

dismiss the appeal as moot is GRANTED IN PART, and Adeoye’s

appeal is DISMISSED FOR LACK OF JURISDICTION.